--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 AIA Document A111™-1997


Standard Form of Agreement Between Owner and Contractor
where the basis for payment is the COST OF THE WORK PLUS A FEE with a negotiated
Guaranteed Maximum Price


AGREEMENT made as of the 21st day of July in the year 2005
(In words, indicate day, month and year)


BETWEEN the Owner:
(Name, address and other information)
 
CC Tollgate L.L.C.
1263 A Lake Plaza Drive
Colorado Springs, Co. 80906
 
and the Contractor:
(Name, address and other information)
 
CFC Construction
1819 Denver West Drive
Suite 100
Golden, Co. 80401
 
The Project is:
(Name and location)
 
Tollgate Casino Parking Structure II
102 Main Street
Central City, Co
 
The Architect is:
(Name, address and other information)
 
Ivins Design Group
1480 Humboldt Street
Denver, Co. 80218
 
The Owner and Contractor agree as follows.
The Contractor is authorized to make monetary commitments in an amount not to
exceed $5,000,000. The following items are to be included in these commitments
1. Excavation
2. Shoring
3. Precast Fabrication and Shop Drawings
4. Caissons
5. Foundation Work
6. Elevator Shop Drawings
 
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed. A
vertical line in the left margin of this document indicates where the author has
added necessary information and where the author has added to or deleted from
the original AIA text.
 
This document has important legal consequences. Consultation with an attorney is
encouraged with respect to its completion or modification.
 
This document is not intended for use in competitive bidding.
 
AIA Document A201-1997, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.
 
This document has been approved and endorsed by the Associated General
Contractors of America.



_____________________________________________________________________________________________
AIA Document A111™ -1997. Copyright © 1920, 1925, 1951, 1958, 1961,1963, 1967,
1974, 1978, 1987 and 1997 by The American Institute of Architects. All rights
reserved. WARNING: This AIA® Document is protected by U.S. Copyright Law and
International Treaties. Unauthorized reproduction or distribution of this AIA®
Document, or any portion of it, may result in severe civil and criminal
penalties, and will be prosecuted to the maximum extent possible under the law.
This document was produced by AIA software at 11:27:13 on 07/21/2005 under Order
No.1000172667_1 which expires on 4/5/2006, and is not for resale.
User Notes:
(49266086)

 
 
 
/s/ RSR
/s/ EJO

-1-

--------------------------------------------------------------------------------







 
7.
General Conditions

 
8.
Liability Insurance

 
9.
Contractors Fee

 
10.
Survey

 
11.
Other miscellaneous Items as required



The remainder of the contract amount will be released by the Owner to the
Contractor by a notice to proceed after the closing of the construction term
loan.


It is expected that the Owner will close interim loans prior to the start of
construction and that an amount of $2,382,290 from these loans will be earmarked
to fund construction up to September 30, 2005.


It is agreed by the Owner and Contractor that should the loan for the
construction term with Wells Fargo Bank not close by September 30, 2005 that
construction will cease and that the Owners monetary exposure will not exceed
$3,682,290.


ARTICLE 1 THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement; these form
the Contract, and are as fully a part of the Contract as if attached to this
Agreement or repeated herein. The Contract represents the entire and integrated
agreement between the parties hereto and supersedes prior negotiations,
representations or agreements, either written or oral. An enumeration of the
Contract Documents, other than Modifications, appears in Article 15. If anything
in the other Contract Documents is inconsistent with this Agreement, this
Agreement shall govern.


ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except to the extent specifically indicated in the Contract Documents to be the
responsibility of others.


ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.


ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)


The date of commencement shall be established by the completion of all of the
following

 
1.
Receipt of all required building permits

 
2.
Receipt of contract signed by all parties

 
3.
Proof of financing by the Owner

 
4.
Written notice to proceed from Owner to Contractor (Exhibit H)



If, prior to commencement of the Work, the Owner requires time to file
mortgages, mechanic's liens and other security interests, the Owner's time
requirement shall be as follows:
_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-2-

--------------------------------------------------------------------------------




N/A


§ 4.2 The Contract Time shall be measured from the date of commencement.


§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than 280 Calendar days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. Unless stated elsewhere in the
Contract Documents, insert any requirements for earlier Substantial Completion
of certain portions of the Work.)


N/A


Portion of Work
N/A
Substantial Completion date



, subject to adjustments of this Contract Time as provided in the Contract
Documents.
(Insert provisions, if any, for liquidated damages relating to failure to
complete on time, or for bonus payments for early completion of the Work.)


Liquidated Damages will be accessed at the rate of $500.00 per calendar day for
each day the project remains uncompleted after the scheduled completion date as
adjusted for delays not the fault of the Contractor.


ARTICLE 5 BASIS FOR PAYMENT
§ 5.1 CONTRACT SUM
§ 5.1.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor's Fee.


§ 5.1.2 The Contractor's Fee is:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee, and
describe the method of adjustment of the Contractor's Fee for changes in the
Work.)


Contractors fee shall be $352,748
Contractors fee will be adjusted by 4% on all additive change orders.
Fee at the rate of 4% will be returned to the Owner on any unused contingency
amount along with the unused contingency. See Exhibit "E"


§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The sum of the Cost of the Work and the Contractor's Fee is guaranteed
by the Contractor not to exceed ($9,101,620.00, nine million onehundredone
thousand sixhundredtwenty dollars, subject to additions and deductions by Change
Order as provided in the Contract Documents. Such maximum sum is referred to in
the Contract Documents as the Guaranteed Maximum Price. Costs which would cause
the Guaranteed Maximum Price to be exceeded shall be paid by the Contractor
without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)


If at the conclusion of the project the final cost of the project is less than
the amount shown in 5.2.1 (less Contractor's fee) and as adjusted by approved
change orders the Contractor and Owner shall share the savings on the project
with 50% to the Owner and 50% to the Contractor. See Exhibit "E" for handling of
allowances.


§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If decisions
on other alternates are to be made by the Owner subsequent to the execution of
this Agreement, attach a schedule of such other alternates showing the amount
for each and the date when the amount expires.)


N/A


§ 5.2.3 Unit prices, if any, are as follows:


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO

 


-3-

--------------------------------------------------------------------------------






Description
Units
Price ($ 0.00)
N/A
   



§ 5.2.4 Allowances, if any, are as follows
(Identify and state the amounts of any allowances, and state whether they
include labor, materials, or both.)




Allowance
Amount ($ 0.00)
Included items
See Exhibit "D"
   



§ 5.2.5 Assumptions, if any, on which the Guaranteed Maximum Price is based are
as follows:


See Exhibit "F"


§ 5.2.6 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-1997.


§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner's prior consent on the basis of cost plus a fee), the terms "cost" and
"fee" as used in Section 7.3.3.3 of AIA Document A201-1997 and the terms "costs"
and "a reasonable allowance for overhead and profit" as used in Section 7.3.6 of
AIA Document A201-1997 shall have the meanings assigned to them in AIA Document
A201-1997 and shall not be modified by Articles 5,7 and 8 of this Agreement.
Adjustments to subcontracts awarded with the Owner's prior consent on the basis
of cost plus a fee shall be calculated in accordance with the terms of those
subcontracts.


§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
"cost" and "costs" as used in the above-referenced provisions of AIA Document
A201-1997 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the terms "fee" and "a reasonable allowance for overhead and
profit" shall mean the Contractor's Fee as defined in Section 5.1.2 of this
Agreement.


§ 6.4 If no specific provision is made in Section 5.1 for adjustment of the
Contractor's Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Section 5.1 will cause substantial inequity to the Owner or Contractor, the
Contractor's Fee shall be equitably adjusted on the basis of the Fee established
for the original Work, and the Guaranteed Maximum Price shall be adjusted
accordingly.


ARTICLE 7 COSTS TO BE REIMBURSED
§7.1 COST OF THE WORK
The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.


§7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner's approval,
at off-site workshops.


§ 7.2.2 Wages or salaries of the Contractor's supervisory and administrative
personnel when stationed at the site with the Owner's approval.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 14 the personnel to be included and whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-4-

--------------------------------------------------------------------------------




§ 7.2.3 Wages and salaries of the Contractor's supervisory or administrative
personnel engaged, at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.


§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.


§ 7.3 SUBCONTRACT COSTS
§ 7.3.1 Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.


§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.


§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.


§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs, including transportation and storage, installation, maintenance,
dismantling and removal of materials, supplies, temporary facilities, machinery,
equipment, and hand tools not customarily owned by construction workers, that
are provided by the Contractor at the site and fully consumed in the performance
of the Work; and cost (less salvage value) of such items if not fully consumed,
whether sold to others or retained by the. Contractor. Cost for items previously
used by the Contractor shall mean fair market value.


§ 7.5.2 Rental charges for temporary facilities, machinery, equipment, and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site, whether rented from the Contractor or others, and costs
of transportation, installation, minor repairs and replacements, dismantling and
removal thereof. Rates and quantities of equipment rented shall be subject to
the Owner's prior approval. See Exhibit "L"


§ 7.5.3 Costs of removal of debris from the site.


§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.


§ 7.5.5 That portion of the reasonable expenses of the Contractor's personnel
incurred while traveling in discharge of duties connected with the Work.


§ 7.5.6 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, if approved in advance by the Owner.


§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 That portion of insurance and bond premiums that can be directly
attributed to this Contract:


§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work.


§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.


§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-1997 or other provisions of
the Contract Documents, and which do not fall within the scope of Section 7.7.3.


_____________________________________________________________________________________________
/s/ RSR
/s/ EJO

 


-5-

--------------------------------------------------------------------------------




§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the. cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner's consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor's Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17.1 of
AIA Document A201 -1997 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.


§ 7.6.6 Data processing costs related to the Work.


§ 7.6.7 Deposits lost for causes other than the Contractor's negligence or
failure to fulfill a specific responsibility to the Owner as set forth in the
Contract Documents.


§ 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work and with the Owner's
prior written approval.


§ 7.6.9 Expenses incurred in accordance with the Contractor's standard personnel
policy for relocation and temporary living allowances of personnel required for
the Work, if approved by the Owner.


§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if and to the extent
approved in advance in writing by the Owner.


§ 7.7.2 Costs due to emergencies incurred in taking action to prevent threatened
damage, injury or loss in case of an emergency affecting the safety of persons
and property, as provided in Section 10.6 of AIA Document A201-1997.


§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recoverable by the Contractor from insurance, sureties,
Subcontractors or suppliers. Included in GMP.


ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include:


§ 8.1.1 Salaries and other compensation of the Contractor's personnel stationed
at the Contractor's principal office or offices other than the site office,
except as specifically provided in Sections 7.2.2 and 7.2.3 or as may be
provided in Article 14.


§ 8.1.2 Expenses of the Contractor's principal office and offices other than the
site office.


§ 8.1.3 Overhead and general expenses, except as may be expressly included in
Article 7.


§ 8.1.4 The Contractor's capital expenses, including interest on the
Contractor's capital employed for the Work.


§ 8.1.5 Rental costs of machinery and equipment, except as specifically provided
in Section 7.5.2.


§ 8.1.6 Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure to fulfill a specific responsibility of the Contractor,
Subcontractors and suppliers or anyone directly or indirectly employed by any of
them or for whose acts any of them may be liable.


§ 8.1.7 Any cost not specifically and expressly described in Article 7.


§ 8.1.8 Costs, other than costs included in Change Orders approved by the Owner,
that would cause the Guaranteed Maximum Price to be exceeded.


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-6-

--------------------------------------------------------------------------------




ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment therefor from the Owner, or (2) the
Owner has deposited funds with the Contractor with which to make payments;
otherwise, cash discounts shall accrue to the Contractor. Trade discounts,
rebates, refunds and amounts received from sales of surplus materials and
equipment shall accrue to the Owner, and the Contractor shall make provisions so
that they can be secured.


§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons or entities from whom the Contractor shall obtain
bids. The Contractor shall obtain bids from Subcontractors and from suppliers of
materials or equipment fabricated especially for the Work and shall deliver such
bids to the Architect. The Owner shall then determine, with the advice of the
Contractor and the Architect, which bids will be accepted. The Contractor shall
not be required to contract with anyone to whom the Contractor has reasonable
objection.


§ 10.2 If a specific bidder among those whose bids are delivered by the
Contractor to the Architect (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.


§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner.


ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed accounts and exercise such controls
as may be necessary for proper financial management under this Contract, and the
accounting and control systems shall be satisfactory to the Owner. The Owner and
the Owner's accountants shall be afforded access to, and shall be permitted to
audit and copy, the Contractor's records, books, correspondence, instructions,
drawings, receipts, subcontracts, purchase orders, vouchers, memoranda and other
data relating to this Contract, and the Contractor shall preserve these for a
period of three years after final payment, or for such longer period as may be
required by law.


ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.


§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:


§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 1st day of a month, the Owner shall make payment to the
Contractor not later than the 15th day of the same month. If an Application for
Payment is received by the Architect after the application date fixed above,
payment shall be made by the Owner not later than fifteen ( 15 ) days after the
Architect receives the Application for Payment..


§ 12.1.4 With each Application for Payment, the Contractor shall submit any
evidence reasonably required by the Owner or Architect to demonstrate that cash
disbursements already made by the Contractor on account of the Cost


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-7-

--------------------------------------------------------------------------------




of the Work equal or exceed progress payments already received by the
Contractor. The monthly draws will be calculated on a percentage of completion
basis with final costs subject to audit at the Owners option.


§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor's Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor's Applications for Payment.


§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.


§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:


.1 take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.8 of AIA Document A201-1997;


.2 add that portion of the Guaranteed Maximum Price properly allocable to
materials and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;


.3 add the Contractor's Fee, less retainage of ten percent ( 10% ).The
Contractor's Fee shall be computed upon the Cost of the Work described in the
two preceding Clauses at the rate stated in Section 5.1.2 or, if the
Contractor's Fee is stated as a fixed sum in that Subparagraph, shall be an
amount that bears the same ratio to that fixed-sum fee as the Cost of the Work
in the two preceding Clauses bears to a reasonable estimate of the probable Cost
of the Work upon its completion; See Exhibit "E" for additional retainage
information.


.4 subtract the aggregate of previous payments made by the Owner;


.5 subtract the shortfall, if any, indicated by the Contractor in the
documentation required by Section 1.2.1.4 to substantiate prior Applications for
Payment, or resulting from errors subsequently discovered by the Owner's
accountants in such documentation; and


.6 subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-1997.


§ 12.1.8 Except with the Owner's prior approval, payments to Subcontractors
shall be subject to retainage of not less than ten percent ( 10% ). The Owner
and the Contractor shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for Subcontractors.


§ 12.1.9 In taking action on the Contractor's Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections or that the Architect has made examinations to ascertain how
or for what purposes the Contractor has used amounts previously paid on account
of the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner's accountants acting in the sole interest
of the Owner.


_____________________________________________________________________________________________
/s/ RSR
/s/ EJO

 


-8-

--------------------------------------------------------------------------------




§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to
the Contractor when:



 
.1
the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-1997, and to satisfy other requirements, if any, which extend beyond final
payment; and




 
.2
a final Certificate for Payment has been issued by the Architect.



§ 12.2.2 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:


§ 12.2.3 The Owner's accountants will review and report in writing on the
Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's accountants report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner's accountants, either issue to the Owner a final Certificate for Payment
with a copy to the Contractor, or notify the Contractor and Owner in writing of
the Architect's reasons for withholding a certificate as provided in Section
9.5.1 of the AIA Document A201-1997. The time periods stated in this Section
12.2.3 supersede those stated in Section 9.4.1 of the AIA Document A201-1997.


§ 12.2.4 If the Owner's accountants report the Cost of the Work as substantiated
by the Contractor's final accounting to be less than claimed by the Contractor,
the Contractor shall be entitled to demand arbitration of the disputed amount
without a further decision of the Architect. Such demand for arbitration shall
be made by the Contractor within 30 days after the Contractor's receipt of a
copy of the Architect's final Certificate for Payment; failure to demand
arbitration within this 30-day period shall result in the substantiated amount
reported by the Owner's accountants becoming binding on the Contractor. Pending
a final resolution by arbitration, the Owner shall pay the Contractor the amount
certified in the Architect's final Certificate for Payment.


§ 12.2.5 If, subsequent to final payment and at the Owner's request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.


ARTICLE 13 TERMINATION OR SUSPENSION
§ 13.1 The Contract may be terminated by the Contractor, or by the Owner for
convenience, as provided in Article 14 of AIA Document A201-1997. However, the
amount to be paid to the Contractor under Section 14.1.3 of AIA Document
A201-1997 shall not exceed the amount the Contractor would be entitled to
receive under Section 13.2 below, except that the Contractor's Fee shall be
calculated as if the Work had been fully completed by the Contractor, including
a reasonable estimate of the Cost of the Work for Work not actually completed.


§ 13.2 The Contract may be terminated by the Owner for cause as provided in
Article 14 of AIA Document A201-1997. The amount, if any, to be paid to the
Contractor under Section 14.2.4 of AIA Document A201-1997 shall not cause the
Guaranteed Maximum Price to be exceeded, nor shall it exceed an amount
calculated as follows:


§ 13.2.1 Take the Cost of the Work incurred by the Contractor to the date of
termination;


§ 13.2.2 Add the Contractor's Fee computed upon the Cost of the Work to the date
of termination at the rate stated in Section 5.1.2 or, if the Contractor's Fee
is stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO


-9-

--------------------------------------------------------------------------------




§ 13.2.3 Subtract the aggregate of previous payments made by the Owner.


§ 13.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 13.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 13, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.


§ 13.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-1997; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-1997
except that the term "profit" shall be understood to mean the Contractor's Fee
as described in Sections 5.1.2 and Section 6.4 of this Agreement.


ARTICLE 14 MISCELLANEOUS PROVISIONS
§ 14.1 Where reference is made in this Agreement to a provision AIA Document
A201-1997 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.


§ 14.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)


14%
per annum



(Usury laws and requirements under the Federal Truth in Lending Act, similar
state and local consumer credit laws and other regulations at the Owner's and
Contractor's principal places of business, the location of the Project and
elsewhere may affect the validity of this provision. Legal advice should be
obtained with respect to deletions or modifications, and also regarding
requirements such as written disclosures or waivers.)


§ 14.3 The Owner's representative is:
(Name, address and other information.)


Richard S. Rabin
1263 A Lake Plaza Drive
Colorado Springs, Co. 80906


§ 14.4 The Contractor's representative is:
(Name, address and other information.)


E.J. Olbright
Mike Sesko
Gordon Streich
President/CEO
Director of Operations
CFO
1819 Denver West Drive
Same
Same
Suite 100
   
Golden, Co. 80401
   



§ 14.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days' written notice to the other party.


§ 14.6 Other provisions:


_____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-10-

--------------------------------------------------------------------------------




See Exhibit "E"


ARTICLE 15 ENUMERATION OF CONTRACT DOCUMENTS
§ 15.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated as follows: See Exhibit A


§ 15.1.1 The Agreement is this executed 1997 edition of the Standard Form of
Agreement Between Owner and Contractor, AIA Document Al 11-1997.


§ 15.1.2 The General Conditions are the 1997 edition of the General Conditions
of the Contract for Construction, AIA Document A201-1997.


§ 15.1.3 The Supplementary and other Conditions of the Contract are those
contained in the Project Manual dated , and are as follows:


Document
Title
Pages
See Exhibit A
   



§ 15.1.4 The Specifications are those contained in the Project Manual dated as
in Section 15.1.3, and are as follows: (Either list the Specifications here or
refer to an exhibit attached to this Agreement.)
Title of Specifications exhibit: "A"


§ 15.1.5 The Drawings are as follows, and are dated unless a different date is
shown below:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)
Title of Drawings exhibit: "A""


§ 15.1.6 The Addenda, if any, are as follows:


Number
Date
Pages
N/A
   



Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 15.


§ 15.1.7 Other Documents, if any, forming part of the Contract Documents are as
follows:
(List here any additional documents, such as a list of alternates that are
intended to form pan of the Contract Documents. AIA Document A201-1997 provides
that bidding requirements such as advertisement or invitation to bid,
Instructions to Bidders, sample forms and the Contractor's bid are not part of
the Contract Documents unless enumerated in this Agreement. They should be
listed here only if intended to be part of the Contract Documents.)


All Exhibits listed in Attachment A are incorporated into this contract


ARTICLE 16 INSURANCE AND BONDS
(List required limits of liability for insurance and bonds. AIA Document
A201-1997 gives other specific requirements for insurance and bonds.)


Type of insurance
Limit of liability ($0.00)
See Exhibit "I"
 

___________________________________________________________________________________________
 
/s/ RSR
/s/ EJO



-11-

--------------------------------------------------------------------------------




This Agreement is entered into as of the day and year first written above and is
executed in at least three original copies, of which one is to be delivered to
the Contractor, one to the Architect for use in the administration of the
Contract, and the remainder to the Owner


CC Tollgates LLC
     
/s/ Richard S. Rabin
 
/s/ E.J Olbright CEO
 
OWNER (Signature)
 
CONTRACTOR (Signature)
         
Richard S. Rabin
 
E.J Olbright
 
(Printed name and title)
 
(Printed name and title)
 
a Member
     









____________________________________________________________________________________________
 
/s/ RSR
/s/ EJO


                                                                                                        -12-

--------------------------------------------------------------------------------




ATTACHMENT 1
EXHIBITS




*
Exhibit "A"
Enumeration of Contract Documents
         
*
Exhibit "B"
Application and Certificate for Payment
         
*
Exhibit "C"
Soft Cost Responsibility Check List
         
*
Exhibit "D"
Allowance Items
         
*
Exhibit "E"
Additional Provisions
         
*
Exhibit "F"
Inclusions/Exclusions/Clarifications
         
*
Exhibit "G"
Schedule
         
*
Exhibit "H"
Notice to Proceed
(Form of Document)
       
*
Exhibit "1"
Minimum Insurance Requirements
         
*
Exhibit "J"
Warranty Letter
(Form of Document)
       
*
Exhibit "K"
Partial Waiver and Release of Lien
         
*
Exhibit "L"
Standard Rate Schedule
         
*
Exhibit "M"
Residential Rider
Not Used
       
*
Exhibit "N"
Risk and Indemnification Rider
Not Used

 
 
/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------




Exhibit A
Tollgate Parking Garage Phase II
Document Enumeration Log - 06/06/05
Drawing No.
Description
Revision No.
Latest Revision
Issued For:
 
PROJECT MANUAL/SPECIFICATIONS 
       
Project Manual 
 
05/09/05 
Construction Documents 
         
Cover 
Cover Sheet 
 
05/09/05 
Construction 
A0.2 
Sheet Index & Abbreviations 
 
05/09/05 
Construction 
A1.1 
Site Plan 
 
05/09/05 
Construction 
           
CIVIL
     
C1.0 
Cover Sheet 
2 
05/09/05 
Construction 
C1.1 
Horizontal control Plan 
2 
05/09/05 
Construction 
C2.1 
Grading & Erosion Control Plan 
2 
05/09/05 
Construction 
C3.1 
Utility Plan 
2 
05/09/05 
Construction 
C3.2 
Storm Sewer Plan & Profile 
2 
05/09/05 
Construction 
C3.3 
Storm Sewer Plan & Profile 
2 
05/09/05 
Construction 
C4.1 
Details 
2 
05/09/05 
Construction 
C5.0 
Utility & Drainage Improvements 
2 
05/09/05 
Construction 
C6.0 
Spring Street Plan & Profile 
2 
05/09/05 
Construction 
           
ARCHITECTURAL
     
Al.l 
Site Plan 
 
05/09/05 
Construction 
A2.1 
First Floor Plan 
 
05/09/05 
Construction 
A2.2 
Second Floor Plan 
 
05/09/05 
Construction 
A2.3 
Third Floor Plan 
 
05/09/05 
Construction 
A2.4 
Fourth Floor Plan 
 
05/09/05 
Construction 
A2.5 
Fifth Floor Plan 
 
05/09/05 
Construction 
A2.6 
Sixth Floor Plan 
 
05/09/05 
Construction 
A2.7 
Roof Plan 
 
05/09/05 
Construction 
A2.8 
Enlarged Plans & Details 
 
05/09/05 
Construction 
A2.9 
Enlarged Plans & Details 
 
05/09/05 
Construction 
A2.10 
Enlarged Plans & Details 
 
05/09/05 
Construction 
A2.11 
Enlarged Plans & Details 
 
05/09/05 
Construction 
A2.12 
Bridge Plans & Details 
 
05/09/05 
Construction 
A4.1 
Elevations 
 
05/09/05 
Construction 
A4.2 
Elevations 
 
05/09/05 
Construction 
A4.3 
Exterior Materials Schedules 
 
05/09/05 
Construction 
A4.4 
Elevations - Brick Ledges 
 
05/09/05 
Construction 
A4.5 
Elevations - Brick Ledges 
 
05/09/05 
Construction 
A4.6 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.7 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.8 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.9 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.10 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.11 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.12 
Enlarge Elevations 
 
05/09/05 
Construction 
A4.13 
Enlarge Elevations 
 
05/09/05 
Construction 
A5.1 
Building Sections 
 
05/09/05 
Construction 
A5.2 
Building Sections 
 
05/09/05 
Construction 
A6.1 
Wall Sections 
 
05/09/05 
Construction 
A6.2 
Wall Sections 
 
05/09/05 
Construction 
A6.3 
Wall Sections 
 
05/09/05 
Construction 
A6.4 
Wall Sections 
 
05/09/05 
Construction 
A6.5 
Wall Sections 
 
05/09/05 
Construction 
A7.1 
Building Details 
 
03/17/05 
GMP Pricing 
A8.1 
Door Schedule & Details 
 
05/09/05 
Construction 
A8.2 
Door Schedule & Details 
 
05/09/05 
Construction 
A9.1 
Window Frames & Details 
 
05/09/05 
Construction 



Owner /s/ RSR


Contractor /s/ EJO



--------------------------------------------------------------------------------




Exhibit A
Tollgate Parking Garage Phase II
Document Enumeration Log - 06/06/05
Drawing No.
Description
Revision No.
Latest Revision
Issued For:
           
STRUCTURAL
     
S1.1 
General Notes & DWG Index 
 
05/09/05
Construction
S1.2 
Standard Abbreviations & Schedules 
 
05/09/05
Construction
S2.1 
First Floor Foundation Plan 
 
05/09/05
Construction
S2.2 
Second Floor Framing Plan 
 
05/09/05
Construction
S2.3 
Third Floor Framing Plan 
 
05/09/05
Construction
S2.4 
Fourth Floor Framing Plan 
 
05/09/05
Construction
S2.5 
Fifth Floor Framing Plan 
 
05/09/05
Construction
S2.6 
Sixth Floor Framing Plan 
 
05/09/05
Construction
S2.7 
Canopy Roof Framing Plan 
 
05/09/05
Construction
S2.8 
Bridge Floor and Roof Framing Plans & Details 
 
05/09/05
Construction
S3.1 
Details 
 
05/09/05
Construction
S3.2 
Details 
 
05/09/05
Construction
S3.3 
Details 
 
05/09/05
Construction
S3.4 
Details 
 
05/09/05
Construction
S3.5 
Details 
 
05/09/05
Construction
S4.1 
South Elevation 
 
05/09/05
Construction
S4.2 
North Elevation 
 
05/09/05
Construction
S4.3 
East Elevation 
 
05/09/05
Construction
S4.4 
West Elevation 
 
05/09/05
Construction
S4.5 
Center Wall Elevation 
 
05/09/05
Construction
           
MECHANICAL/PLUMBING
     
MP1.1 
HVAC & Plumbing Legends 
 
05/09/05
Construction
M2.1 
First Floor HVAC Plan 
 
05/09/05
Construction
M2.2 
Second Floor HVAC Plan 
 
05/09/05
Construction
M2.3 
Third Floor HVAC Plan 
 
05/09/05
Construction
M2.4 
Fourth Floor HVAC Plan 
 
05/09/05
Construction
M2.5 
Fifth Floor HVAC Plan 
 
05/09/05
Construction
M2.6 
Sixth Floor HVAC Plan 
 
05/09/05
Construction
M4.1 
HVAC Section & Equipment Schedules 
 
05/09/05
Construction
P2.1 
First Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P2.2 
Second Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P2.3 
Third Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P2.4 
Fourth Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P2.5 
Fifth Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P2.6 
Sixth Floor Plumbing & Fire Protection Plan 
 
05/09/05
Construction
P4.1 
Plumbing Details & Schedules 
 
05/09/05
Construction
           
ELECTRICAL
     
E2.1 
First Floor Electrical Plan 
 
05/09/05
Construction
E2.2 
Second Floor Electrical Plan 
 
05/09/05
Construction
E2.3 
Third Floor Electrical Plan 
 
05/09/05
Construction
E2.4 
Fourth Floor Electrical Plan 
 
05/09/05
Construction
E2.5 
Fifth Floor Electrical Plan 
 
05/09/05
Construction
E2.6 
Sixth Floor Electrical Plan 
 
05/09/05
Construction
E2.7 
Electrical Roof Plan 
 
05/09/05
Construction
E3.0 
Electrical One Line Diagram 
 
05/09/05
Construction



 
Owner /s/ RSR


Contractor /s/ EJO

 

--------------------------------------------------------------------------------






APPLICATION AND CERTIFICATE FOR PAYMENT
         
TO OWNER:
PROJECT:
Tollgate Parking Structure Phase II
APPLICATION NO:
Distribution to:
     
PERIOD TO:
X
OWNER
     
PROJECT NOS:
X
ARCHITECT
       
X
CONTRACTOR
     
CONTRACT DATE:
X
ACCOUNTING
       
X
JOB FILE





FROM CONTRACTOR:
   
CFC Construction Inc.
 
1819 Denver West Drive, Suite 100
 
Golden, CO 80401
 





CONTRACTOR'S APPLICATION FOR PAYMENT
Application is made for payment, as shown below, in connection with the
Contract.
Contract Continuation Sheet (Schedule of Values) is attached.


1.
ORIGINAL CONTRACT SUM
           
2.
Net change by Change Orders
           
3.
CONTRACT SUM TO DATE (Line 1 +,- 2)
 
$0.00
       
4.
TOTAL COMPLETED & STORED TO DATE
 
$0.00
 
(Column G on G703)
           
5.
RETAINAGE:
     
a. ___________ 0 % of Completed Work
$0.00
   
(Columns D + E, Page 3)
     
b. ___________ 0 % of Stored Material
$0.00
   
(Column F on Page 2)
     
Total Retainage ( Line 5a + 5b or
     
Total in Column I, Page 3)
 
$0.00
       
6.
TOTAL EARNED LESS RETAINAGE
 
$0.00
 
(Line 4 Less Line 5 Total)
           
7.
LESS PREVIOUS CERTIFICATES FOR PAYMENT
     
(Line 6 from prior Certificate)
..
$0.00
       
8.
CURRENT PAYMENT DUE
 
$0.00
       
9.
BALANCE TO FINISH, INCLUDING RETAINAGE
     
(Line 3 less Line 6)
$0.00
 



CHANGE ORDER SUMMARY
ADDITIONS
DEDUCTIONS
Total changes approved in previous months by Owner
   
Total approved this Month
   
CO # Total
$0.00
$0.00
NET CHANGES by Change Order
$0.00



The undersigned Contractor certifies that to the best of the Contractor's
knowledge, information and belief the Work covered by this Application for
Payment has been completed in accordance with the Contract Documents, that all
amounts have been paid by the Contractor for work for which previous
Certificates for Payment were issued and payments received from the Owner, and
that current payment shown herein is now due.


By:
   
Date:
 
State of:
       
County of:
       
Subscribed and sworn to before me this
 
day of
 
, 200
                                           
Notary Public:
       
My Commission expires:
                               

ARCHITECT'S CERTIFICATE FOR PAYMENT
In accordance with the Contract Documents, based on on-site observations and the
data comprising this application, the Architect certifies to the Owner that to
the best of the Architect's knowledge, information and belief the Work has
progressed as indicated, the quality of the Work is in accordance with the
Contract Documents, and the Contractor is entitled to payment of the AMOUNT
CERTIFIED.


AMOUNT CERTIFIED
 
(Attached explanation if amount certified differs from the amount applied for.
Initial all figures on this Application and on the Continuation Shoot that are
changed to conform to the amount certified.)
 



ARCHITECT:
     
By:
   
Date:
           



This Certificate is not negotiable. The AMOUNT CERTIFIED is payable only to the
Contractor named herein. Issuance, payment and acceptance of payment are without
prejudice to any rights of the Owner or Contractor under this Contract.
 
/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------






Tollgate Parking Structure Phase II
     
APPLICATION AND CERTIFICATE FOR PAYMENT (Schedule of Values), containing
Contractor's signed Certification, is attached.
 
APPLICATION NO.:
0
In tabulations below, amounts are stated to the nearest dollar.
   
January 0,1900
Use Column I on Contracts where variable retainage for line items may apply.
   
January 0,1900





A
B
C
D
E
F
G
H
I
Item No.
DESCRIPTION OF WORK
SCHEDULED VALUE
WORK COMPLETED
MATERIALS PRESENTLY STORED (NOT IN D OR E)
TOTAL COMPLETED AND STORED TO DATE (D+E+F)
% (G/C)
BALANCE TO FINISH (C-G)
RETAINAGE 0.0%
FROM PREVIOUS APPLICATION (D + E)
THIS PERIOD
                   
1
General Conditions
$ 380,907
     
0.00
0%
$ 380,907
$0
3
Contractors Contingency
200,000
     
0.00
0%
200,000
$0
4
Liability Insurance
96,047
     
0.00
0%
96,047
$0
5
Builder's Risk Insurance
0
     
0.00
0%
-
$0
6
subcontrct bonds
39,791
     
0.00
0%
39,791
$0
7
use tax
152,000
     
0.00
0%
152,000
$0
8
Fee
352,749
     
0.00
0%
352,749
$0
9
Final Clean
28,551
     
0.00
0%
28,551
$0
10
Weather Conditions
80,000
     
0.00
0%
80,000
$0
11
Surveying
20,000
     
0.00
0%
20,000
$0
12
Shoring
445,375
     
0.00
0%
445,375
$0
13
Caisons
400,020
     
0.00
0%
400,020
$0
14
Site Concrete
76,553
     
0.00
0%
76,553
$0
15
Excavation
362,307
     
0.00
0%
362,307
$0
16
Site utilities
58,760
     
0.00
0%
58,760
$0
17
Asphalt Paving & Striping
94,624
     
0.00
0%
94,624
$0
18
Landscaping
0
     
0.00
0%
-
$0
19
Precast concrete
2,487,500
     
0.00
0%
2,487,500
$0
20
Concrete Foundation
665,000
     
0.00
0%
665,000
$0
21
Concrete flatwork
542,541
     
0.00
0%
542,541
$0
22
Masonry
531,191
     
0.00
0%
531,191
$0
23
Structural steel & siding
409,192
     
0.00
0%
409,192
$0
24
Rough & Finish Carpentry
114,029
     
0.00
0%
114,029
$0
25
Waterproofing
134,651
     
0.00
0%
134,651
$0
26
Insulation
1,890
     
0.00
0%
1,890
$0
27
Caulking
14,240
     
0.00
0%
14,240
$0
28
Roofing
216,680
     
0.00
0%
216,680
$0
29
Storefront glazing
84,600
     
0.00
0%
84,600
$0
30
Doors & trim
58,184
     
0.00
0%
58,184
$0
31
Drywall
58,980
     
0.00
0%
58,980
$0
32
Ceiling
7,160
     
0.00
0%
7,160
$0
33
Flooring & Tile
14,570
     
0.00
0%
14,570
$0
34
Painting
42,730
     
0.00
0%
42,730
$0
35
Awnings
14,318
     
0.00
0%
14,318
$0
36
Signage Allowance
3,900
     
0.00
0%
3,900
$0
37
Elevators
210,000
     
0.00
0%
210,000
$0
38
Fire Protection
128,319
     
0.00
0%
128,319
$0
39
Plumbing
90,200
     
0.00
0%
90,200
$0
40
HVAC
76,700
     
0.00
0%
76,700
$0
41
Electrical
285,361
     
0.00
0%
285,361
$0
42
MSE Wall @ Switchgear Pad(Allowance)
50,000
     
0.00
0%
$50,000
 
43
Relocate Water Service-NE Adjacent Property (Allowance)
10,000
     
0.00
0%
$10,000
 
44
Lease Adjacent Property (Allowance)
20,000
     
0.00
0%
$20,000
 
45
Additional GCs For Project Delay (Allowance)
42.000
     
0.00
0%
$42,000
 

/s/ RSR
/s/ EJO





--------------------------------------------------------------------------------






Tollgate Parking Structure Phase II
     
APPLICATION AND CERTIFICATE FOR PAYMENT (Schedule of Values), containing
Contractor's signed Certification, is attached.
 
APPLICATION NO.:
0
In tabulations below, amounts are stated to the nearest dollar.
   
January 0,1900
Use Column I on Contracts where variable retainage for line items may apply.
   
January 0,1900







A
B
C
D
E
F
G
H
I
Item No.
DESCRIPTION OF WORK
SCHEDULED VALUE
WORK COMPLETED
MATERIALS PRESENTLY STORED (NOT IN D OR E)
TOTAL COMPLETED AND STORED TO DATE (D+E+F)
% (G/C)
BALANCE TO FINISH (C-G)
RETAINAGE 0.0%
FROM PREVIOUS APPLICATION (D + E)
THIS PERIOD
 
TOTAL
$ 9,101,620
0.00
0.00
0.00
0.00
0%
$ 9,101,620
$0






--------------------------------------------------------------------------------




Exhibit "C"
Soft Cost Checklist


OWNER / CONTRACTOR / ARCHITECT
SOFT COST RESPONSIBILITY CHECKLIST


DATE: June 6, 2005
PROJECT: Tollgate Casino Parking Structure Phase II
LOCATION: Central City, Colorado
 
OWNER: Century Casinos
     
Architect: Ivins Design Group
 



#
OWNER
CFC
ARCHITECT
DESCRIPTION
               
DEVELOPMENT & FINANCE
             
1
X
   
DEVELOPMENT CONSULTANT FEES
 
2
X
   
SURVEYING FOR PROJECT DESIGN
 
3
X
   
TOPOGRAPHICAL MAPPING
 
4
X
   
SURVEYING FOR PROJECT PLAT
 
5
X
   
ENVIRONMENTAL PHASE I REPORT FEES
 
6
X
   
ENVIRONMENTAL PHASE II REPORT FEES
 
7
X
   
RECORDING FEES
 
8
X
   
CONDOMINIUM MAP
 
9
X
   
SOILS INVESTIGATION
 
10
X
   
ELECTRICAL UTILITIES - PRIMARY
 
11
X
   
ELECTRICAL METERS - By Utility Company
 
12
X
   
NATURAL GAS MAIN TO METERS
 
13
X
   
NATURAL GAS METERS - By Utility Company
 
14
X
   
TELEPHONE UTILITIES - PRIMARY BACKBONE
 
15
X
   
CABLE TV - PRIMARY BACKBONE
 
16
X
   
WATER TAP FEES
 
17
X
   
WATER TAP INSPECTION FEES
 
18
X
   
SEWER TAP FEES
 
19
X
   
SEWER TAP INSPECTION FEES
 
20
X
   
SEWER STANDBY FEES
 
21
X
   
OPEN SPACE FEES
 
22
X
   
LAND DEDICATION FEE
 
23
X
   
SUBDIVISION APPROVAL FEE
 
24
X
   
PUD APPROVAL FEE
 
25
X
   
SITE PLAN APPROVAL FEE
 
26
X
   
PASS THROUGH ACCOUNT
 
27
X
   
IMPACT FEES
 
28
X
   
LANDSCAPE BOND
 
29
X
   
ADVERTISING
 
30
X
   
MARKET STUDY
 
31
X
   
MARKETING LABOR
 
32
X
   
MARKETING BROCHURES
 
33
X
   
MARKETING PHOTOGRAPHY
 
34
X
   
LEGAL FEES
 
35
X
   
CPA FEES
 
36
X
   
APPRAISAL FEES
 
37
X
   
REAL ESTATE TAXES
 
38
X
   
BOND FEES (FINANCING BONDS)
 
39
X
   
CONSTRUCTION LOAN COMMITMENT FEE
 
40
X
   
CONSTRUCTION LOAN INTEREST
 
41
X
   
LETTER OF CREDIT COMMITMENT FEE
 
42
X
   
PERMANENT COMMITMENT FEE
 
43
X
   
MORTGAGE BROKER FEE
 
44
X
   
TITLE INSURANCE/CLOSING COSTS
 
45
X
   
MODEL
 
46
X
   
HOMEOWNERS ASSOCIATION START UP
 



/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------




Exhibit "C"
Soft Cost Checklist


OWNER / CONTRACTOR / ARCHITECT
SOFT COST RESPONSIBILITY CHECKLIST


DATE: June 6, 2005
PROJECT: Tollgate Casino Parking Structure Phase II
LOCATION: Central City, Colorado
 
OWNER: Century Casinos
     
Architect: Ivins Design Group
 



#
OWNER
CFG
ARCHITECT
DESCRIPTION
 
47
X
   
PRE-SALES / BROKER FEES
 
48
X
   
ASBESTOS STUDY
 
49
X
   
ASBESTOS REMOVAL
                                                                           
DESIGN
             
1
X
   
ARCHITECTURAL DESIGN FEES
 
2
X
   
ARCHITECTURAL CONTRACT ADMINISTRATION (C.A.)
 
3
   
X
E&O INSURANCE
 
4
X
   
CIVIL ENGINEER DESIGN FEES
 
5
X
   
CIVIL ENGINEER C.A.
 
6
   
X
STRUCTURAL ENGINEER DESIGN FEES
 
7
   
X
STRUCTURAL ENGINEER C. A.
 
8
   
X
MECHANICAL ENGINEER DESIGN FEES
 
9
   
X
MECHANICAL ENGINEER C. A.
 
10
   
X
ELECTRICAL ENGINEER DESIGN FEES
 
11
   
X
ELECTRICAL ENGINEER C. A.
 
12
   
X
TRAFFIC ENGINEERING FEES
 
13
   
X
SPECIFICATION WRITER FEES
 
14
   
X
LANDSCAPING DESIGN FEES
 
15
X
   
CONSTRUCTION DOCUMENTS PLAN AND SPEC PRINTING FEES
 
16
   
X
COMPREHENSIVE SIGN PLAN DESIGN
 
17
   
X
GREEN DESIGN CONSULTANT FEES
                                                   
PERMITS
             
1
X
   
BUILDING PERMIT - GENERAL CONTRACTOR
 
2
X
   
BUILDING DEPT. PLAN CHECK FEES
 
3
X
   
GRADING/EXCAV PERMIT
 
4
X
   
FOUNDATION PERMIT
 
5
X
   
FIRE DEPT. PLAN CHECK FEES
 
6
X
   
FIRE DEPARTMENT PERMIT
 
7
X
   
MECHANICAL PERMIT
 
8
X
   
ELECTRICAL PERMIT
 
9
X
   
FIRE SPRINK PERMIT
 
10
X
   
WASTEWATER PERMIT
 
11
X
   
SEPTIC SYSTEM PERMIT
 
12
X
   
STREET / WALK OCCUPANCY PERMIT
 
13
X
   
STORMWATER MANAGEMENT PLAN
 

 
/s/ RSR
/s/ EJO


 

--------------------------------------------------------------------------------




Exhibit "C"
Soft Cost Checklist


OWNER / CONTRACTOR / ARCHITECT
SOFT COST RESPONSIBILITY CHECKLIST


DATE: June 6, 2005
PROJECT: Tollgate Casino Parking Structure Phase II
LOCATION: Central City, Colorado
 
OWNER: Century Casinos
     
Architect: Ivins Design Group
 





#
OWNER
CFC
ARCHITECT
DESCRIPTION
 
14
X
   
CONSTRUCTION STORMWATER DISCHARGE PERMIT 
 
15
X
   
CURB CUT / STREET CUT PERMIT 
 
16
X
   
CDoT PERMITS OR FEES 
 
17
X
   
ARMY CORP. OF ENGINEERS 404 PERMIT FEES 
 
18
X
   
404 ENVIRONMENTAL MITIGATION REQUIREMENTS 
                                                   
PRECONSTRUCTION SERVICES
             
1
 
X
 
PRECONSTRUCTION SERVICES 
 
2
X
   
PLAN PRINTING DURING PRECON 
 
3
X
   
OPTIONS / UPGRADES PROGRAM 
 
4
 
X
 
SPECIAL CONSULTANT SELECTION 
 
5
 
X
 
SITE SELECTION RECOMMENDATIONS 
NA
6
 
X
 
REVIEW DESIGN CONCEPTS 
 
7
 
X
 
DEVELOP BID PACKAGES/SUBCONTRACTING STRATEGY 
 
8
 
X
 
SITE USE RECOMMENDATIONS 
NA
9
 
X
 
MATERIAL SELECTION RECOMMENDATIONS 
 
10
 
X
 
BUILDINGS SYSTEMS RECOMMENDATONS 
 
11
 
X
 
BUILDING EQUIPMENT RECOMMENDATIONS (MOVEABLE) 
 
12
 
X
 
BUILDING EQUIPMENT RECOMMENDATIONS (FIXED) 
 
13
 
X
 
CONSTRUCTION FEASIBILITY RECOMMENDATIONS 
 
14
 
X
 
PROJECT MASTER SCHEDULING 
 
15
 
X
 
BID PACKAGE RECOMMENDATIONS 
 
16
 
X
 
INFORMAL AND FORMAL VALUE ENGINEERING 
 
17
 
X
 
PRELIMINARY TOTAL COST FEASIBILITY REVIEW 
 
18
 
X
 
TOTAL PROJECT COST BUDGET 
 
19
 
X
 
CONSTRUCTION COST BUDGET 
 
20
 
X
 
CONCEPTUAL ESTIMATES 
 
21
 
X
 
PRELIMINARY COST MODEL 
 
22
 
X
 
SCHEMATIC DESIGN PHASE ESTIMATES 
 
23
 
X
 
DESIGN DEVELOPMENT PHASE ESTIMATES 
 
24
 
X
 
BID PACKAGE/SUBCONTRACT ESTIMATES 
 
25
 
X
 
CASH FLOW PROJECTIONS 
 
26
 
X
 
PHASE FUNDING MODELING 
                                                   
CONSTRUCTION CONTRACT
             
1
 
X
 
CONSTRUCTION SURVEYING 
 



 
/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------




Exhibit "C"
Soft Cost Checklist


OWNER / CONTRACTOR / ARCHITECT
SOFT COST RESPONSIBILITY CHECKLIST


DATE: June 6, 2005
PROJECT: Tollgate Casino Parking Structure Phase II
LOCATION: Central City, Colorado
 
OWNER: Century Casinos
     
Architect: Ivins Design Group
 



#
OWNER
CFC
ARCHITECT
DESCRIPTION
 
2
X
   
COMPACTION TESTING
 
3
X
   
CONCRETE TESTING AND REINFORCING STEEL INSPECTION
 
4
X
   
ASPHALT TESTING
 
5
X
   
SPECIAL INSPECTIONS
 
6
 
X
 
WATER & SEWER AS BUILTS
 
7
 
X
 
BUILDING AS BUILTS
 
8
 
X
 
ELECTRICAL UTILITIES - SECONDARY
 
9
 
X
 
TELEPHONE UTILITIES - PEDESTAL TO BUILDINGS
 
10
N/A
   
CABLE TV - PEDESTAL TO BUILDINGS
 
11
N/A
   
WATER METER(S)
 
12
X
   
INDIVIDUAL UNIT GAS, ELECTRIC & WATER METERS
 
13
X
   
LANDSCAPE MAINTENANCE AFTER OWNER ACCEPTANCE
 
14
 
X
 
WEATHER CONDITIONS COST
 
15
X
   
BUILDERS RISK INSURANCE
 
16
 
X
 
GENERAL LIABILITY INSURANCE
 
17
 
EXCL
 
PERFORMANCE/PAYMENT BOND
 
18
 
X
 
CONSTRUCTION SIGNAGE
 
19
 
X
 
PERMANENT SIGNAGE
 
20
     
COST CERTIFICATION-HUD PROJECTS
NA
21
     
AS-BUILT SURVEY-HUD PROJECTS
NA
22
X
   
BOUNDARY SURVEY
                           
MISC/ WARRANTY
             
1
 
X
 
1 YEAR WARRANTY PER CONTRACT
                                     



/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------




Exhibit "D"
Tollgate Casino, Parking Structure, Phase II


List of Allowance Items


Signage for interior garage signs. 
$3,900 
   
Weather protection and temp heat. 
$80,000 
   
Cost to run secondary power conduit and communication conduit from casino to
garage. 
$20,000 
   
Asphalt Demolition and paving on Spring Street. 
$47,420 
   
Import and export of soils. 
$136,095 
   
MSB Wall @ Switchgear Pad 
$50,000 
   
Relocate Water Service-NE Adjacent Property 
$10,000 
   
Lease adjacent Property 
$20,000 
   
Additional General Conditions for project delay 
$42,000 



/s/ RSR
/s/ EJO



--------------------------------------------------------------------------------




EXHIBIT "E"
ADDITIONAL PROVISIONS
GENERAL CONTRACT COST PLUS A FEE WITH A GMP, A111 - 2001


1.
Effect of Additional Provisions. These Additional Provisions control over
conflicting portions of the attached A111 (the Contract Form), the A201 General
Conditions (the General Conditions), and other Contract Documents.



2.
Additional General Conditions. The General Conditions for this project shall be
AIA A201,1997, subject to modification as set forth herein.



3.
Architect Role. The Architect shall advise and assist the Owner in accordance
with the Agreement between the Owner and Architect. The Architect shall
determine or certify any claim between the Owner and Contractor. However, the
Architect shall not have authority either conclusively or on an interim basis,
to determine or certify any issue between the Owner and Contractor, including,
but not limited to: the amount properly due in connection with any progress
payment or final payment, proper costs chargeable to the Project; and the proper
amount of any change or any adjustment to the Contract Sum or Contract Time.
Neither party shall be required to submit any issue other than a claim to the
Architect. A decision, recommendation or certificate by the Architect shall not
be a condition precedent to or requirement for any claim, right or obligation
under the Contract or for any mediation, arbitration or other remedy. Article
3.1.3 of the AIA 201 is deleted



4.
Building Permit. The Owner shall secure and pay for all building permits, land
use approvals, approvals from any government agency and other permits and
approvals necessary to perform the Work. If the Owner does not secure such
permits and approvals within the time periods required in order to perform the
work on a timely basis, the Contractor shall be entitled to an appropriate
adjustment to the Contract Sum or Contract Time.



5.
Changes. Unless otherwise agreed, additive change orders shall increase the
Contract Sum by the cost of the work, including the cost of any associated
design work plus a contractor's fee of four percent (4%) (or such other change
order fee as may be stated in the Contract documents) and deductive change
orders shall reduce the Contract Sum only by the cost of the work associated
with the deduction. For deductive changes, the profit, overhead or fee
associated with the subject work shall not be utilized in calculating the
reduction to the Contract Sum. The Contract Time shall be extended to reflect
the impacts of any changes. Change Orders signed by the parties shall not be
deemed to address the cumulative impacts on the Contract Sum or Contract Time of
numerous change orders, and such cumulative impacts may be the subject of
appropriate claim proceedings by Contractor. If, in connection with any change,
the parties have not agreed on the amount properly due in connection with the
change or the adjustment, if any, to the Contract Time resulting from such
change, or otherwise have not finalized a change order, the Contractor may
nonetheless submit payment requests for change order work performed and
materials delivered as part of the normal payment process, and the Owner shall
in good faith pay the undisputed portion of the change order work and materials
in accordance with the provisions hereof for progress and final payments. If
Owner requests a proposal for a change in the Work and subsequently elects not
to proceed with the change, a Change Order shall be issued to reimburse
Contractor for reasonable costs incurred for estimating services involved in the
preparation of proposed revisions to the Contract.



6
Change Directives. The Owner may utilize Construction Change Directives to
direct changes in the work without Contractor's written agreement only to the
extent that the aggregate costs for all pending Construction Change Directive
work does not exceed $5,000. Contractor may refuse to perform any Construction
Change Directive where the anticipated costs associated with such Construction
Change

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Directive, together with incurred or projected costs on other Construction
Change Directives will exceed-$ 5,000.00. Work initiated by Construction Change
Directive but subsequently covered by an executed Change Order shall not be
included in such computation, provided that such Change Order is paid on a
timely basis. In addition, for work performed under Change Directive, Owner
shall pay Contractor's costs of such work plus the applicable fee (less
retainage as provided herein) as part of the regular progress payment process
pending finalization of a Change Order adjusting the Contract Sum.


7
Miscellaneous Site/Design Issues. With respect to Contractor's review of
contract documents, design documents, field conditions and submittals under
Article 3 of the General Conditions, Contractor shall perform only such review
as is reasonable and customary in the industry. Contractor is entitled to
perform the Work in accordance with submittals approved by the Architect.
Contractor shall not be obligated to perform any design, architectural or
engineering services unless, and only to the extent, such services are
specifically required to be performed by Contractor by Contract Documents other
than the General Conditions. Any such design, architectural or engineering
services required of Contractor shall be performed according to reasonable
standards of care applicable to such professional services. Contractor shall not
be responsible for the safety or adequacy of means, methods, techniques,
sequences and procedures for the work specified in the Contract Documents.



8.
Time of Performance. Contractor will endeavor to substantially complete the work
as required, subject to and conditioned on the delivery of the Notice to
Proceed, final construction plans and the issuance of all required building
permits and approvals as specified. The Contract Time and Contract Sum shall be
adjusted to reflect the impacts of design and permit delays, material increases
in the general scope of the project, changes, delays attributable to the Owner,
Architect, and other factors beyond Contractor's reasonable control. Owner
recognizes that the failure to provide final plans and all required building
permits within the time set forth above will have a significant impact on
project time and costs, in particular because of the potential for procurement
delays and winter conditions.



10.
Insurance. To the extent Contractor provides Builder's Risk or other insurance
applicable to the Project, the Contractor shall pay the deductible associated
with any claim. Contractor's insurance obligations shall be as set forth in the
Insurance Requirements Exhibit, rather than those in the General Conditions.



11.          Drawings. Owner shall have the responsibility to procure timely
responses from the Architect to Contractor's and Subcontractors' requests for
information or clarification regarding the drawings or other aspects of the
design or design intent. Owner acknowledges that the failure to provide timely
responses to such requests may have a material impact on the progress of the
Work. Contractor shall be entitled to an appropriate adjustment in the Contract
Sum or Contract Time from any failure to provide such requested information
within a time frame consistent with the project schedule.


12.
Schedule of Values. The Contract Sum is effective with respect to the total cost
of the work for the entire project A schedule of values itemizing the categories
of work constituting the project, if not already established, shall be developed
and agreed to by the parties. The schedule of values is informational only as a
reference for billing and evaluation. However, actual costs in a category may
vary from and exceed the scheduled value for that category, and the scheduled
value for a category shall not be construed as a limit to the costs that may be
incurred in that category.



13
Contractor's Contingency. The schedule of values and Contract Sum shall include
a contractor's contingency which contingency is for the sole use and benefit of
the Contractor. Contractor may use the contingency for any purpose relating to
the project, including: cost overruns; delays; or; labor disputes; material or
equipment price changes; and any other cost incurred by contractor in connection
with the project Owner recognizes that the contingency reflects the problems
inherent in a project of this scale and that the Contract Sum is based in part
on the availability of this contingency. The Contractor's contingency is not
available for use by or for the benefit of the Owner or any other party, and
shall not be used to cover: changes to the work; design revisions or problems;
delays or interference of the Owner Architect or third parties for which

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Contractor is not responsible; matters related to land use proceedings; unknown
conditions; allowance adjustments; unusually severe weather; or similar items
for which Contractor is not responsible. The unused contingency will not be part
of the shared savings should the final cost be less than the GMP.


14.
Allowances. The Contract Sum may include allowances as identified in the
Allowance Exhibit or other Contract Documents. The allowances are inserted to
reflect costs in categories that have not been determined at the present time.
Actual costs will depend on future decisions and selections, and may vary
substantially from the allowance figures. The Allowances should not be viewed as
a representation regarding what the costs will actually be. On all allowance
items, Contractor shall be entitled to his actual cost, the contract amount
currently includes fee on the allowance amounts.. Where actual costs exceed the
allowance, the Contract Sum shall be increased by the added cost plus the
Contractor's Fee on those added costs; where actual costs are less than the
allowance, the Contract Sum shall be reduced by the amount by which the actual
costs are less than the allowance plus a reduction in the contractors fee in an
amount equal to 4% of of the amount that the actual cost is less than the
allowance.



15.
Labor Rates. Rates for project personnel are set forth in the Labor Rate Exhibit
L. The time actually spent by such personnel on work or tasks related to the
project shall be charged as a cost of the work at the hourly rates specified in
Exhibit L. For the referenced personnel, these rates shall be used instead of
actual costs and the other provisions of Article 7 of the Contract Form shall
not apply. The parties have agreed to use these rates in part because of the
difficulty and expense of determining actual labor costs. The labor rates cover
all wages, salaries, vacation or sick time, burden and direct or indirect
expense associated with such labor. Contractor shall be entitled to revise said
rates 12 months after the commencement date, provided that any increase is
consistent with (i) standard rates charged by Contractor, and (ii) increases in
construction labor rates in the local market generally. Notwithstanding the
provisions of Articles 7 and 8 of the Contract Form, costs of personnel at
Contractor's principal office or other offices performing tasks specifically
related to the project shall be a recoverable project cost at the specified
rates.



16.
Equipment Rates. Rates for equipment owned by Contractor (but not
subcontractors) are attached hereto on the Equipment Rate Exhibit L. The time
actually spent utilizing such equipment on the project shall be charged as a
cost of the work at the rates specified in the Equipment Rate Exhibit. These
rates shall be used instead of attempting to determine actual costs, and the
other provisions of Article 7 of the Contract Form shall not apply. The parties
have agreed to use these rates in part because of the difficulty and expense in
determining actual costs. The equipment rates cover the acquisition of owned
equipment, depreciation, major maintenance etc. but do not include the costs of
transportation to and from the site, fuel, minor maintenance or the cost of
associated operators. Contractor shall be entitled to revise said rates 12
months after the commencement, provided that any increase is consistent with (i)
standard rates charged by Contractor, and (ii) increases in construction
equipment rates in the local market generally.



17.
Progress Payments. Progress payments shall be calculated as follows:




 
A.
Take the value of the completed work through the date of the Application for
Payment.




 
B.
Add the costs of materials and equipment delivered and suitably stored at the
site for subsequent incorporation in the Work, or if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing.




 
C.
Add the Contractor's Fee based on value of the completed work and stored
material and equipment, except as provided for in section 22 of this exhibit.




 
D.
Deduct retainage in the amount of 10% of cost billings related to subcontractors




 
E.
Deduct the aggregate of previous payment made by the Owner.

 
Owner /s/ RSR


Contractor /s/ EJO

 

--------------------------------------------------------------------------------




Owner shall pay the balance so computed to Contractor.


18.
Documentation. The Application for Payment shall include information showing the
costs incurred, and a calculation showing the amount due. The Application need
not include underlying invoices or other cost documents, provided that Owner
shall have access to such documents in accordance with Article 11 of the
Contract Form. The costs and expenses associated with inspecting, auditing,
copying or otherwise reviewing Contractor's cost data shall be a cost of the
work.



19.
Materials Delivered to the Site. 'Completed Work' for purposes of billing shall
include materials stored on site for incorporation into the work or stored at an
offsite location agreed to by Owner and Contractor.



20.
Warranty.




 
A.
For a period of one year after substantial completion, Contractor warrants that
the Work will be free from defects not inherent in the quality required or
permitted and that the Work will conform to the requirements of the Contract
Documents. Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective. The
Contractor's warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, normal wear and tear and normal usages.




 
b.
Where the work is comprised of separate buildings or areas that, upon
substantial completion of such building or areas, are separately used or
occupied by owner, the one- year warranty period shall run from the date of
substantial completion of such building or area.




 
C.
Owner shall provide Contractor written notice of any warranty claims within the
one-year period, and Contractor shall have no responsibility for claims or
defects for which such notice is not provided. Upon receipt of proper notice of
claim, Contractor shall promptly repair or replace the defective work.
Contractor shall, in its reasonable discretion, determine whether to repair or
replace and the manner in which the work will be performed. Warranty work shall
be performed to reasonable industry standards. Contractor's sole responsibility
shall be to repair or replace the defective work, and Contractor shall have no
responsibility for consequential or other damages.




 
D.
This warranty is in lieu of any other warranties or other remedy for defective
work, express or implied and shall operate only for the benefit of the Owner and
its successors in title.



21.
Default by Owner.




 
A.
Contractor shall be entitled to suspend further performance and extend the
Contract Time in the event Owner is more than ten days late on any progress
payment properly due. If the default is not cured within (15) Fifteen days of
written notice from Contractor, Contractor may terminate the Contract. Cure
shall require default interest at 14% per annum.




 
B.
In the event of any default by delay, hindrance or other default by the Owner,
other than those specifically addressed in Article 14.1 of the General
Conditions, Contractor shall provide written notice specifying the default. If
the default is not cured within 15 days of the notice, the Contractor may pursue
any remedy available at law or in equity, including, if applicable, termination
for material default.

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




22.
Retainage.




 
A
When the work is 50% complete, provided the Work is substantially in compliance
with the Contract Documents and schedule, no further retainage shall be held.




 
B.
At Contractor's request, and provided the work is substantially in compliance
with the Contract Documents and schedule, the Owner shall release retainage in
an amount equal to subcontractor retainage for any subcontract that has been
fully performed and accepted so that final payment can be made on said
subcontract.




 
C.
Upon substantial completion, all retention shall be forthwith paid to
Contractor, provided that Owner may withhold 150% of the estimated costs to
complete punch list or other remaining work.



23.
Attorneys Fees. In the event of any dispute, the court or arbitrator(s) as the
case may be shall have authority, in the sound exercise of discretion, to award
costs and attorneys fees to the party whose position is substantially favored.



24.
Suspension for Convenience. Owner may not suspend the Project for convenience
pursuant to Article 14.3 of the General Conditions for a period in excess of 60
days in the aggregate.



25.
Claims. Contractor shall provide written notice of any claims, including claims
for adjustment to the Contract Sum or Contract Time, change orders, delays,
concealed or unknown conditions, or other claim, within a reasonable time after
the Contractor recognizes the condition giving rise to the Claim. Owner shall
respond to any claim promptly and in good faith, and shall process any
applicable change orders with due diligence. In accordance with paragraph 6,
claim amounts that are not disputed shall be processed and paid in good faith
pending overall resolution of the claim. Any obligation to continue performance
shall be subject to Contractor's rights to terminate or suspend performance for
Owner default.



26.
Indemnification. Indemnifications rights set forth in the Contract shall not
apply to the extent that the indemnified party caused or contributed to the
claim, loss, damage, or expense.



27.
Tests and Inspections. Unless otherwise stated in the Contract Documents, costs
of tests, inspections and approvals shall be paid for by the Owner, except as
specified in Article 12.2.1.1 of the General Conditions.



28.
Interest. Interest on any unpaid amounts due Contractor shall accrue at the rate
of 14% compounded annually



29.
Overtime/Acceleration. The Contract Sum shall be adjusted to reflect overtime or
other acceleration costs incurred by the Contractor, plus any applicable fee, in
connection with any Leave in acceleration of the Project Schedule approved by
Owner, Leave in Owners Agent. Nothing herein shall relieve the obligation of the
Contractor to utilize such forces and work such hours as are necessary to
complete the Contract Work in the Contract Time.



30.
Arbitration. Any claim, controversy or dispute hereunder shall be subject to
binding arbitration at the election of the Contractor or Owner. Such election
shall be made by Contractor or Owner at any time prior to litigation or within
sixty days of the commencement of litigation by either party or service on the
Contractor or Owner, whichever is later. In the event of such election, the
arbitration shall be conducted before the American Arbitration Association under
the Rules applicable to Construction Claims. The arbitration may be consolidated
with other parties, claims or proceedings related to the project. If the
Contractor or Owner does not elect arbitration, the claim, controversy or
dispute shall be decided in a Court of competent jurisdiction. There shall be no
contractual conditions precedent (including mediation) or time requirements to
initiating arbitration or litigation, as the case may be.

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Exhibit F
Tollgate Parking Garage Phase II
Inclusions, Exclusions and Clarifications


Division 1



 
•
Use tax is included in budget

 
•
Bond is excluded

 
•
Builders risk is by owner

 
•
Owner has all permits and plan check fees including state controlled permits



Division 2



 
•
Overexcavation and recompaction does not encroach into the shear plain of the
wall - shoring only to the bottom of the wall.

 
•
Export of contaminated materials limited to 610 CY of super hot materials and
2435 CY of hot materials.

 
•
No landscaping or irrigation

 
•
Traffic control limited to control during work in progress. Off hour traffic
control is not included

 
•
Repair work for the Opera House Flume is not included nor defined in scope



Division 3



 
•
Concrete Type I-II with fly ash is used in lieu of Type V

 
•
Caisson placement may utilize tremie water replacement method to displace water.

 
•
Penetrating sealer per specification. May deduct $40,245 if deleted in its
entirety.

May want to place on 6th floor only.

 
•
Price has excluded the iron-aggregate concrete floor topping spec section 03532

 
•
Precast is utilizing precast stairs and landing with no topping or added
traction control



Division 4



 
•
Brick masonry has no sealers or graffiti coating.



Division 7



 
•
Water proofing may use a mixture of materials on the foundation walls.

 
•
Traffic coating is limited to area immediately above the elevator lobby.

 
•
Underslab waterproofing is at the top of the 4" gravel and bottom of 5" concrete
slab.



Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------





 
•
Sheet metal roof is corrugated 16 ga cold rolled sheet metal panels

Division 9



 
•
Painting includes finishing only of visually exposed finishes, columns at roof,
handrails drywall in public areas. No painting of precast, masonry or steel
truss system.

 
•
No carpet or finishes at bridge



Division 10



 
•
Exterior signage is by the owner. Interior garage parking, directional signage
and room signs is included as an allowance of $3,900. Scope needs to be defined

 
•
Awning is motorized with no wind sensors or automatic controls.



Division 14



 
•
Elevators have a standard cab finish

 
•
Elevator phone service by owner



Division 15



 
•
Fire protection - owner to provide required phone service.

 
Owner /s/ RSR


Contractor /s/ EJO

 

--------------------------------------------------------------------------------






All Activities/CFCC Gant
Tollgate Parking Structure
1A of 3A
 
Exhibit G
 





Phase
Building
Activity
ID
Description
Orig
Dur
Early
Start
Early
Finish
Preconstruction
 
PREC 
1000 
NTP 
0 
01AUG05 
   
PREC 
1010 
Precast Submittals 
55 
01AUG05 
140CT05 
 
PREC 
1020 
De Energize Power Lines ( By Owner) 
15 
01AUG05 
19AUG05 
 
PREC 
1040 
Relocate Gas Line (By Owner) 
15 
01AUG05 
19AUG05 
 
PREC 
1015 
Precast Production 
55 
17OCT05 
30DEC05 
Construction
SITE 
CONS 
1030 
Excavation 
25 
01AUG05 
02SEP05 
SITE 
CONS 
1035 
Install Shoring 
25 
01AUG05 
02SEP05 
SITE 
CONS 
1045 
Install Micro Piles Gregory St. 
10 
22AUG05 
02SEP05 
MEP 
CONS 
1060 
Drill and Case elevator shaft 
10 
05SEP05 
16SEP05 
SITE 
CONS 
1070 
Drill and Pour Caissons 
25 
05SEP05 
07OCT05 
FOND 
CONS 
1100 
Waterproofing 
8 
05SEP05 
14SEP05 
FOND 
CONS 
1075 
Footers and Caps 
10 
03OCT05 
14OCT05 
MEP 
CONS 
1091 
UG Plumbing 
10 
10OCT05 
21OCT05 
MEP 
CONS 
1520 
Switch Gear 
10 
10OCT05 
21OCT05 
FOND 
CONS 
1080 
CIP Walls & Beams 
25 
17OCT05 
18NOV05 
MEP 
CONS 
1101 
Install Sand / Greese Trap 
10 
17OCT05 
28OCT05 
MEP 
CONS 
1092 
UG Electrical 
10 
24OCT05 
04NOV05 
MEP 
CONS 
1098 
UG Fire Sprinkler 
10 
07NOV05 
18NOV05 
PRCT 
CONS 
1120 
Precast Erection 
60 
21NOV05 
10FEB06 
BRID 
CONS 
2020 
Bridge Submittals 
20 
05DEC05 
30DEC05 
BRID 
CONS 
2030 
Bridge Steel Production 
30 
02JAN06 
10FEB06 
MEP 
CONS 
1450 
Rl Mechanical 
50 
06FEB06 
14APR06 
MEP 
CONS 
1094 
Install Drains 
10 
13FEB06 
24FEB06 
SITE 
CONS 
1110 
Backfill 
5 
13FEB06 
17FEB06 
PRCT 
CONS 
1125 
Final Precast Inspections 
1 
13FEB06 
13FEB06 
PRCT 
CONS 
1140 
Grout and Drypack Pockets 
6 
13FEB06 
20FEB06 
FIN 
CONS 
1160 
Prep Slab Pour 
4 
13FEB06 
16FEB06 



Start date 
27JUN05 
Finish date 
05MAY06 
Data date 
01AUG05 
Run date 
21JUL05 
Page number 
1A 
© Primavera Systems, Inc.



 


 




CFC Construction
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------






All Activities/CFCC Gant
Tollgate Parking Structure
2A of 3A
 
Exhibit G
 





Phase
Building
Activity
ID
Description
Orig
Dur
Early
Start
Early
Finish
MEP 
CONS 
1200 
Rl Fire Sprinklers 
25 
13FEB06 
17MAR06 
MEP 
CONS 
1210 
Install Elevators 
40 
13FEB06 
07APR06 
FIN 
CONS 
1290 
Doors and Hardware 
10 
13FEB06 
24FEB06 
BRID 
CONS 
2040 
Bridge Erection 
10 
13FEB06 
24FEB06 
EXT 
CONS 
1310 
Brick 
40 
14FEB06 
10APR06 
EXT 
CONS 
1320 
Stone 
40 
14FEB06 
10APR06 
EXT 
CONS 
1330 
Metal Roofing & Siding 
20 
14FEB06 
13MAR06 
EXT 
CONS 
1340 
Roofing Structural Steel 
20 
14FEB06 
13MAR06 
EXT 
CONS 
1350 
Cornice Detail 
15 
14FEB06 
06MAR06 
MEP 
CONS 
1480 
Install Steel Grating 
5 
14FEB06 
20FEB06 
MEP 
CONS 
1540 
Electrical Rl 
10 
14FEB06 
27FEB06 
MEP 
CONS 
1590 
Fire Alarm 
20 
14FEB06 
13MAR06 
FIN 
CONS 
1165 
Slab on Grade 
4 
17FEB06 
22FEB06 
SITE 
CONS 
1114 
Curb and Gutter 
8 
20FEB06 
01MAR06 
MEP 
CONS 
1485 
Install Garage Exhaust Fans 
10 
21FEB06 
06MAR06 
FIN 
CONS 
1170 
Topping Slab 
20 
27FEB06 
24MAR06 
BRID 
CONS 
2050 
Bridge Roof 
10 
27FEB06 
10MAR06 
EXT 
CONS 
1300 
Install Windows 
20 
28FEB06 
27MAR06 
MEP 
CONS 
1550 
Install Light Fixtures 
20 
28FEB06 
27MAR06 
BRID 
CONS 
2060 
Bridge Glazing 
15 
13MAR06 
31MAR06 
FIN 
CONS 
1175 
Interior Curbs 
5 
27MAR06 
31MAR06 
FIN 
CONS 
1180 
Caulk Joints 
10 
27MAR06 
07APR06 
EXT 
CONS 
1195 
Roofing over Elevators 
6 
27MAR06 
03APR06 
 
CONS 
2000 
Building Complete 
0 
 
27MAR06 
EXT 
CONS 
1420 
Install Awnings 
20 
28MAR06 
24APR06 
FIN 
CONS 
1190 
Parking Striping 
3 
03APR06 
05APR06 
SITE 
CONS 
1360 
Exterior Sidewalks 
10 
03APR06 
14APR06 
FIN 
CONS 
1220 
Drywall Elev. Lobby 
10 
04APR06 
17APR06 
SITE 
CONS 
1390 
Building Signage 
5 
06APR06 
12APR06 



Start date 
27JUN05 
Finish date 
05MAY06 
Data date 
01AUG05 
Run date 
21JUL05 
Page number 
2A 
© Primavera Systems, Inc.



 
 


Owner /s/ RSR


Contractor /s/ EJO

CFC Construction



--------------------------------------------------------------------------------






All Activities/CFCC Gant
Tollgate Parking Structure
2A of 3A
 
Exhibit G
 





Phase
Building
Activity
ID
Description
Orig
Dur
Early
Start
Early
Finish
SITE 
CONS 
1370 
Install Light Poles 
5 
14APR06 
20APR06 
SITE 
CONS 
1380 
Traffic and Street Signs 
5 
17APR06 
21APR06 
MEP 
CONS 
1490 
Mechanical Startup 
5 
17APR06 
21APR06 
FIN 
CONS 
1230 
Install Storefront Elev. Lobby 
5 
18APR06 
24APR06 
SITE 
CONS 
1400 
Install Light Pole Bases 
5 
21APR06 
27APR06 
SITE 
CONS 
1410 
Rl Light Poll Electric 
5 
28APR06 
04MAY06 
 
CONS 
2010 
Project Complete 
1 
05MAY06 
05MAY06 



Start date 
27JUN05 
Finish date 
05MAY06 
Data date 
01AUG05 
Run date 
21JUL05 
Page number 
3A 
© Primavera Systems, Inc.





 


Owner /s/ RSR


Contractor /s/ EJO




CFC Construction



--------------------------------------------------------------------------------




Exhibit "H"
Notice to Proceed








TO:
CFC Construction Inc.





RE:
Tollgate Parking Structure Phase II





EFFECTIVE DATE:




This letter constitutes your Notice to Proceed with the above project, effective
as of the date specified above. Any contractual dates or time periods tied to
the Notice to Proceed shall be based on the effective date of this Notice to
Proceed, subject to modification as set forth in the Contract Documents. In
connection with the issuance of this Notice to Proceed, the undersigned Owner
warrants and represents that all financing, permits and approvals necessary for
or applicable to all aspects of the Work have been obtained, other than those
that are the responsibility of the Contractor under the Contract Documents. The
Owner further warrants and represents that the Contractor has full and
unrestricted access to the job site for purposes of the performance of the work.


Executed this
 
day of
, 2005










 
Owner:
                             
BY:
       
Authorized Representative
Title

 
Owner /s/ RSR


Contractor /s/ EJO

 

--------------------------------------------------------------------------------




Exhibit "I"
Minimum Contractor Insurance Requirements








Project insurance requirements for the above project shall be as set forth
below. These requirements are in lieu of, and not in addition to, any insurance
requirement stated in other contract documents.




1. Commercial General Liability
$1 Million
   
2. Commercial Auto Coverage
$1 Million
   
3. Worker's Compensation
Colorado Statutory
   
4. Additional Insureds
Project Owner
   
5. Builder's Risk
By Owner, Coverage to include flood,
 
surface water and earthquake.
   
6. Professional Liability
$1 Million
   
7. Excess Liability Umbrella
$ 4 Million





Certificates of Insurance evidencing compliance with these requirements and
those stated in other contract documents shall be provided on request
 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Exhibit "J"
WARRANTY LETTER




The undersigned is the Contractor on the project known as "
_____________________", located in, _____________________ pursuant to the
Agreement with ("Owner") dated _____________________ 2005.


For a period of one year after substantial completion, Contractor warrants that
the Work will be free from defects not inherent in the quality required or
permitted and that the Work will conform to the requirements of the Contract
Documents. Work not conforming to these requirements, including substitutions
not properly approved and authorized, may be considered defective. The
Contractor's warranty excludes remedy for damage or defect caused by abuse,
modifications not executed by the Contractor, improper or insufficient
maintenance, improper operation, normal wear and tear and normal usages.


Where the work is comprised of separate buildings or areas that, upon
substantial completion of such building or areas, are separately used or
occupied by owner, the one-year warranty period shall run from the date of
substantial completion of such building or area.


Owner shall provide Contractor written notice of any warranty claims within the
one-year period, and Contractor shall have no responsibility for claims or
defects for which such notice is not provided. Upon receipt of proper notice of
claim, Contractor shall promptly repair or replace the defective work.
Contractor shall, in its reasonable discretion, determine whether to repair or
replace and the manner in which the work will be performed. Warranty work shall
be performed to reasonable industry standards. Contractor's sole responsibility
shall be to repair or replace the defective work, and Contractor shall have no
responsibility for consequential or other damages.


This warranty is in lieu of any other warranties or other remedy for defective
work, express or implied and shall operate only for the benefit of the Owner and
its successors in title.




Date:
               
Company: CFC Construction Inc.
     
Signed:
         
Name:
         
Title:
               
Phone No.: 303-277-8600; FAX 303-277-0042

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




EXHIBIT "K"
PARTIAL WAIVER AND RELEASE OF LIEN









 
TO:
(Owner)




 
RELEASING PARTY'S NAME:
CFC CONSTRUCTION INC.



PROJECT/PROPERTY:




Legal Description Goes Here , State of Colorado


1. Subject to and conditioned upon payment to it in the amount of $
__________________, the undersigned waives and releases all claims it has or may
have in connection with the above project, including mechanics lien or other
lien claims against the subject property, through __________________ (the
Billing Date), other than retention in the amount of $__________________
(Retention) and Pending Claims as identified below.


2. The undersigned warrants, recites and agrees that, except for the Retention
and Pending Claims, the above payment represents full and final payment for any
work performed through the Billing Date, including labor, materials or services
of any kind or nature whatsoever, and further agrees that it has no claims of
any kind or nature whatsoever for additional compensation for work performed
prior to the Billing Date. The Pending Claims that are excepted from the scope
of this release are as follows:


Pending Change Orders:


Construction Change Directives:


Other Claims:


3. The undersigned recites that, subject to amounts for Retention and Pending
Claims, it has paid or, upon receipt of the above payment, will forthwith pay
all laborers, employees, subcontractors, suppliers or other persons performing
work on or supplying labor, materials or services under its contract with
respect to the above project/property for the specified period, and agrees to
indemnify the Owner from any cost, demand or liability relating thereto.


Owner /s/ RSR


Contractor /s/ EJO

Page 1 of 4



--------------------------------------------------------------------------------




4. This waiver and release operates for the benefit of the above Owner and any
Lender on the Project.


DATED:
 
,2005
 
CFC CONSTRUCTION INC.
           
State of Colorado
 
)
 
By:
       
ss
   
County of
 
)
     



This instrument was acknowledged before me this ______ day of
____________________, 2005 by:
____________________ as ____________________ of CFC CONSTRUCTION INC.



   
Notary
               
My Commission Expires:
 





Page 2 of 4
Owner /s/ RSR


Contractor /s/ EJO



--------------------------------------------------------------------------------




FINAL WAIVER AND RELEASE OF LIEN





 
TO:
(Owner)




 
RELEASING PARTY'S NAME:
CFC CONSTRUCTION INC.



PROJECT/PROPERTY:


Legal Description Goes Here, State of Colorado


1. Subject to and conditioned upon payment to it in the amount of
$__________________, the undersigned waives and releases all claims it has or
may have in connection with the above project, including mechanics lien or other
lien claims against the subject property, other than retention in the amount of
$__________0__________ (Retention) and Pending Claims as identified below.


2. The undersigned warrants, recites and agrees that the above payment
represents full and final payment for any work performed including labor,
materials or services of any kind or nature whatsoever, and further agrees that
it has no claims of any kind or nature whatsoever for additional compensation
for work performed. The Pending Claims that are excepted from the scope of this
release are as follows:



 
Pending Change Orders:
None




 
Construction Change Directives:
None




 
Other Claims:
None



3. The undersigned recites that upon receipt of the above payment, will
forthwith pay all laborers, employees, subcontractors, suppliers or other
persons performing work on or supplying labor, materials or services under its
contract with respect to the above project/property, and agrees to indemnify the
Owner from any cost, demand or liability relating thereto.


4. This waiver and release operates for the benefit of the above Owner and any
Lender on the Project.


Dated:
     
CFC CONSTRUCTION INC.
                   
By:
             
State of Colorado
 
)
           
ss
   
County of
 
)
     



This instrument was acknowledged before me this ______ day of
____________________, 2005 by:____________________ as ____________________ of
CFC CONSTRUCTION INC.


Owner /s/ RSR


Contractor /s/ EJO

Page 3 of 4



--------------------------------------------------------------------------------







   
Notary
               
My Commission Expires:
 





Page 4 of 4
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




EXHIBIT "L"
STANDARD RATE SCHEDULE


Labor shall be calculated based upon the standard rates set forth below times
the actual hours worked and charged to the project. For the referenced
personnel, these rates shall be used instead of actual costs and the other
provisions of Article 7 of the Contract Form shall not apply. Should there be
any classification of labor not included below but subsequently deemed to be
necessary, said classification and a rate prevailing in the area shall be added
to the list and the Owner will be notified in writing. Should the Owner disagree
with the rate or necessity for the additional classification, the Contractor
will provide documentation supporting the necessity for the addition and the
justification for the rate used. Should the Owner still object, Articles 9 & 10
of the General Condition shall be used to resolve the matter.


The parties have agreed to uses these rates in part because of the difficulty
and expense of determining actual labor costs. The labor rates cover all wages,
salaries, vacation or sick time, burden and direct or indirect expense
associated with such labor, but not including incentive programs which may be an
additional cost of the work. In addition to the labor rates, reasonable housing
and per diem expenses for out-of-town workers shall be a recoverable cost of the
work. None of the rates shown are applicable to the framing labor if CFG elects
to frame the project and not subcontract the framing work.



 
Hourly Rate
Project Superintendent
$ 65.00
Assistant Superintendent
$ 48.80
Foreman
$ 39.00
Punchlist Carpenter (not part of framing cost)
$ 37.10
Laborer (not part of framing cost)
$ 21.90



Included in the Cost of the Work is the cost of certain personnel who may be
stationed on site or at Contractor's facilities other than the site itself.
Contractor will charge the following personnel to the Cost of the Work based
upon timesheets prepared periodically accounting for the actual time worked on
the project.



 
Hourly Rate
Director of Operations
$ 98.65
Sr. Project Manager
$ 70.00
Project Manager
$ 68.70
Assistant Project Manager
$ 44.40
Safety/Quality Director
$ 44.50
Scheduler
$ 65.00
Project Coordinator
$ 34.60
Project Engineer
$ 35.60
Project Accountant
$ 34.60
Sr. Estimator
$ 75.00
Estimator
$ 60.00
Take-off technician
$ 32.60
Purchasing Agent
$ 36.75
Site Administrator
$ 25.45



The rates are subject to a four percent (4%) increase twelve months after the
start of construction.


Page 1 of 3
Rev 1/10/04
 

 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Equipment owned by the Contractor (but not subcontractors) and utilized on the
project shall be charged as a cost of the work at the rates specified below.
These rates shall be used instead of attempting to determine actual costs and
the other provisions of Article 7 of the Contract Form shall not apply. The
parties have agreed to use these rates in part because of the difficulty and
expense in determining actual costs. The equipment rates cover the acquisition
of owned equipment, depreciation, major maintenance etc. but do not include the
costs of transportation to and from the site, fuel, minor maintenance or the
cost of associated operators. Contractor shall be entitled to revise said rates
12 months after the commencement, provided that any increase is consistent with
(i) standard rates charged by Contractor, and (ii) increases in construction
equipment rates in the local market generally.


CFC Construction Inc. Owned Equipment
Rates Effective: 03/31/03




Description
 
Monthly Rate
Pickup
 
998.00
Hand Held Radios
 
21.00
Job Office Trailer (Small, Furnished)
 
265.00
Job Office Trailer (Large, Furnished)
 
479.00
Job Office Trailer (Extra Large Office, Furnished)
 
729.00
Semi-Storage Trailer
 
149.00
Skid Steer
 
885.00
Generator
 
314.00
Fuel Tank
 
37.50
Transit
 
165.00
Laser Level
 
221.00
Auto Level
 
110.00
Dewatering Pumps
 
419.00
Concrete Blankets (ea)
 
27.50
Demolition Saw
 
449.00
Gang Box
 
25.00
Hammer Drill
 
465.00
Trash Bin-portable
 
150.00
Utility Vehicle
 
744.00
LPG Heater
 
452.00
Computer System
 
335.00
Plotter
 
496.00
Copier
 
595.00



Page 2 of 3
Rev 1/10/04
 



 
 
Owner /s/ RSR


Contractor /s/ EJO


--------------------------------------------------------------------------------




Equipment charges do not include fuel, general maintenance, pickup or delivery
charges. Equipment not on the above list but subsequently required by the
project will be charged at rates consistent with third party rental firms in the
area.


Contactor Self-Performed Work: Contractor, in its discretion, may elect to
perform certain portions of the Work using its own forces and/or supervisory
staff. On self-performed work, the General Contractor shall be entitled to a
"Self-Performed Work Fee" (which Fee is separate from the General Contractor's
Fee, as defined in Art. 5.2 of the A111) which Fee shall be included in the Cost
of the Work. The cost of the self performed work to be included in the Cost of
the Work shall be a firm quote from the Contractor and shall remain fixed except
as adjusted for change orders thereby making the budget risk for the
self-performed work the Contactor's. It is currently the intent of the
Contractor to self perform the framing work.


Page 3 of 3
Rev 1/10/04
 

 
Owner /s/ RSR


Contractor /s/ EJO

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------